Opinion issued September 18, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00719-CV
                            ———————————
                  IN RE JON WAYMOND BRYANT, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      In a suit to modify the parent child relationship, Relator Jon Waymond

Bryant has filed a petition for writ of mandamus challenging the trial court’s order

dismissing his motion to modify primary custody under Section 156.102 of the

Texas Family Code. Relator requests that we compel the trial court to (1) vacate its

order dismissing his motion to modify primary custody and (2) order a hearing on
his request to modify primary custody.* We deny the petition. Relator’s motion to

stay trial court proceedings is dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.




*
    The underlying case is In the Interest of M.G.B., cause number 73325, pending in the
    300th District Court of Brazoria County, Texas, the Honorable K. Randall Hufstetler
    presiding.
                                           2